Case: 19-60264      Document: 00515375591         Page: 1    Date Filed: 04/08/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                    No. 19-60264                          April 8, 2020
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
LEVY SAUL SAMAYOA-MONTUFAR,

                                                 Petitioner

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A077 742 588


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Levy Saul Samayoa-Montufar, a native and citizen of Guatemala,
petitions for review of an order of the Board of Immigration Appeals (BIA)
denying his motion to reopen. Relying on Pereira v. Sessions, 138 S. Ct. 2105
(2018), Samayoa-Montufar argues that the immigration court lacked
jurisdiction because his Notice to Appear (NTA) was defective in that it omitted
the time and date for his removal hearing.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60264      Document: 00515375591   Page: 2   Date Filed: 04/08/2020


                                 No. 19-60264

      We rejected the same jurisdiction argument in Pierre-Paul v. Barr, 930
F.3d 684 (5th Cir. 2019), petition for cert. filed (U.S. Dec. 12, 2019) (No. 19-
779). The NTA here specified the nature of the proceedings, the legal authority
for the proceedings, and a warning regarding in absentia removal and, thus,
was not defective. See id. at 689-90. Moreover, even if an NTA lacking a time
and date for the removal hearing were defective pursuant to Pereira, the defect
may be cured by a subsequent notice that includes the time and date of the
hearing, which was provided here. See id. at 690-91. The BIA did not abuse
its discretion in denying Samayoa-Montufar’s motion. See id. at 689; Zhao v.
Gonzales, 404 F.3d 295, 303 (5th Cir. 2005).
      Finally, Samayoa-Montufar attempts to challenge the December 23,
2015 denial of his motion to reopen by the BIA by disputing its characterization
of an attorney error. We do not have jurisdiction to consider that argument
because he did not file a petition for review within the 30-day deadline for
seeking review. See 8 U.S.C. § 1252(b)(1); Bright v. Holder, 649 F.3d 397, 399
n.1 (5th Cir. 2011).
      The petition for review is DENIED IN PART and DISMISSED IN PART
for lack of jurisdiction.




                                       2